In an action to declare invalid a zoning ordinance amendment (first cause of action) and to declare valid and define a right of way from the property of plaintiff, Fred W. Young over the *936property of defendant Lister, which, it is alleged will be destroyed by such amendment (second cause of action), plaintiffs appeal: (1) from an order of the Supreme Court, Suffolk County, dated October 28,1959, granting the motion of defendant Lister, made at the opening of the trial, to sever from the first cause the second cause on behalf of plaintiff Fred W. Young against said defendant, and directing that the second cause be tried separately; and (2) from a judgment of said court, rendered April 6, 1960, after a nonjury trial, declaring the zoning ordinance amendment to be valid and dismissing the first cause. Plaintiffs contended that the amendment constituted illegal legislative “ spot zoning ”, that the amendment created an undefined use district, and that statutory procedural prerequisites were not fulfilled. Judgment affirmed, with costs. Order affirmed, without costs. No opinion. Nolan, P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.